In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                     No. 06-13-00066-CV



       CARL STORCK AND VICKI STORCK, Appellants

                               V.

TRES LAGOS PROPERTY OWNERS ASSOCIATION, INC., Appellee



            On Appeal from the 62nd District Court
                  Franklin County, Texas
                   Trial Court No. 10964




          Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        The clerk’s record in this matter was filed October 4, 2013, and the reporter’s record was

filed October 28, making the appellants’ brief originally due November 27.             The briefing

deadline was extended twice on appellants’ motion, and the most recent deadline was

January 17, 2014. On January 17, appellants filed a motion to abate, which is actually nothing

more than appellants’ third motion to extend the deadline for filing a brief. To the extent

appellants’ motion seeks abatement of this matter to the trial court or otherwise, it is overruled.

        With respect to appellants’ request for a third extension of the briefing deadline, we have

reviewed both the motion and the record on appeal, and we find no compelling information to

convince us that additional time to prepare the brief in this matter is warranted. Consequently,

the “motion to abate,” to the extent it seeks an extension of the briefing deadline, is also

overruled.

        By this order, we set the final deadline for filing appellants’ brief as February 18, 2014.

Should appellants fail to file a brief within the time allotted, this appeal may be dismissed for

want of prosecution pursuant to the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

42.3.

        IT IS SO ORDERED.



                                                      BY THE COURT

Date: January 22, 2014




                                                  2